Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim(s) 1,8,10,12,20 is/are objected to because of the following informalities:  
claim 1,10,20, “a length of an outline curve from the starting point to a coordinate point of vertical height with a distance from the optical axis to a half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE” should be “a length of an outline curve from the starting point to a coordinate point on the surface along an outline of the surface is denoted by ARE, wherein the coordinate point has vertical height from the optical axis being a half entrance pupil diameter”;
claim 8 should be corrected for ARE61 and ARE62 as above;
claim 12, “claim 10” should be “claim 11”.
	Appropriate correction is required. For the purpose of the examination of the above claim(s), the above suggested correction(s) will be used by the examiner to interpret the claim(s).
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-2,4,7-10,14-17,19-20,22,24-25 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Kuo (US 20130308033). 

    PNG
    media_image1.png
    466
    832
    media_image1.png
    Greyscale

	Regarding claim 1, Kuo teaches an optical image capturing system (Figs. 3-5, Table 1, -+++-+), from an object side to an image side, comprising:
a first lens with refractive power;
a second lens with refractive power;
a third lens with refractive power;
a fourth lens with refractive power;
a fifth lens with refractive power;
a sixth lens with refractive power;
an image plane; and
at least one reflective element (10), wherein the optical image capturing system comprises the six lenses with refractive power, the reflective element is disposed in front of the image plane, a maximum height for image formation on the image plane 
1.0≤f/HEP≤10.0 (Fig. 3: 7.3);
0 deg<HAF≤150 deg (as seen in Fig. 3);
0.5≤HOS/f≤10 (Fig. 3: ~19/11.8); and
0.9≤2(ARE/HEP)≤2.0 (~1 as seen in Fig. 3).

Regarding claim 2, Kuo further teaches the optical image capturing system according to claim 1, wherein the optical image capturing system satisfies the following condition: 0.5≤HOS/HOI≤10 (as seen in Fig. 3).

Regarding claim 4, Kuo further teaches the optical image capturing system according to claim 1, wherein the reflective element is a prism (10).

Regarding claim 7, Kuo further teaches the optical image capturing system according to claim 1, wherein an effective maximum radius of any surface of any one lens among the six lenses is expressed as EHD, and with a point on the any surface of any one lens of the six lenses which crosses the optical axis defined as a first starting point, the maximum effective half diameter position of the surface along the outline of the surface defined as a first final point, a length of outline curve from the first starting point to the first final point is expressed as ARS, and the following condition is satisfied: 0.9≤ARS/EHD≤2.0 (as seen in Fig. 3).

Regarding claim 8, Kuo further teaches the optical image capturing system according to claim 1, wherein with a first point on the object side of the sixth lens (50) which crosses the optical axis defined as a first starting point, a length of an outline curve from the first starting point to a first coordinate point of vertical height with a distance from the optical axis to a half entrance pupil diameter on the surface along an outline of the surface is expressed as ARE61, with a second point on the image side of the sixth lens which crosses the optical axis defined as a second starting point, a length of an outline curve from the second starting point to a second coordinate point of vertical height with a distance from the optical axis to the half entrance pupil diameter on the surface along an outline of the surface is expressed as ARE62, a thickness of 6, and the following condition is satisfied:
0.05≤ARE61/TP6≤35 (Fig. 3: ~ 0.7);
0.05≤ARE62/TP6≤35 (Fig. 3: ~ 0.7).

Regarding claim 9, Kuo further teaches the optical image capturing system according to claim 1, further comprising an aperture, wherein a distance from the aperture to the image plane on the optical axis is denoted by InS, and the following conditions are satisfied: 0.1≤InS/HOS≤1.1 (~ 13/19).

Regarding claim 10, mutatis mutandis, Kuo teaches all the limitations as stated in claim 1 rejection above.

Regarding claim 14, Kuo further teaches the optical image capturing system according to claim 10, wherein a refractive index of the prism is denoted by PND, and the following condition is satisfied: 1.7≤PND (1.85).

Regarding claim 15, Kuo further teaches the optical image capturing system according to claim 11, wherein the prism is disposed in front of the third lens (Fig. 3).

Regarding claim 16, Kuo further teaches the optical image capturing system according to claim 10, wherein the following condition is satisfied: 0<InTL/HOS≤0.9 (0.9).

Regarding claim 17, Kuo further teaches the optical image capturing system according to claim 10, wherein at least one lens among the first lens through the sixth lens is made of glass ([40]).

Regarding claim 19, Kuo further teaches the optical image capturing system according to claim 10, wherein an effective maximum radius of any surface of any one lens among the six lenses is denoted by EHD, and with a point on the any surface of any one lens of the six lenses which crosses the optical axis defined as a first starting point, the maximum effective half diameter position of the surface along the outline of the surface defined as a first final point, a length of outline curve from the first starting point to the first final point is denoted by ARS, and the following condition is satisfied: 0.9≤ARS/EHD≤2.0 (~1).

Regarding claim 20, Kuo teaches an optical image capturing system (Figs. 3-5, Table 1), from an object side to an image side, comprising:
a mechanism light incident hole limiting a path of light incident from an object side, and having a diameter denoted by DDH (at 60);
a first lens with refractive power;
a second lens with refractive power;
a third lens with refractive power;
a fourth lens with refractive power;
a fifth lens with refractive power;

an image plane; and
at least one reflective element disposed in front of the third lens, wherein the optical image capturing system comprises the six lenses with refractive power, a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is HOI, focal lengths of the first lens through the sixth lens are f1, f2, f3, f4, f5 and f6, respectively, and a focal length of the optical image capturing system is f, The entrance pupil diameter of the optical image capturing system is denoted by HEP, a half maximum angle of view of the optical image capturing system is denoted by HAF, a distance on an optical axis from an object side of the first lens to the image plane is denoted by HOS, a distance on an optical axis from the object side of the first lens to the image side of the sixth lens is denoted by InTL, with a point on any surface of any one of the six lenses which crosses the optical axis defined as a starting point, a length of an outline curve from the starting point to a coordinate point of vertical height with a distance from the optical axis to a half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE, and the following conditions are satisfied:
1.0≤f/HEP≤10.0 (Fig. 3: 7.3);
0 deg<HAF≤105 deg (Fig. 3);
0.5≤HOS/f≤15 (Fig. 3);
0.5≤HOS/HOI≤10 (as seen in Fig. 3);
0.9≤2(ARE/HEP)≤2.0 (~1); and
0<DDH≤10 mm (as seen in Fig. 3).

Regarding claim 22, Kuo further teaches the optical image capturing system according to claim 20, wherein the reflective element is a prism (Fig. 3: 10).

Regarding claim 24, Kuo further teaches the optical image capturing system according to claim 20, wherein the first lens has negative refractive power (20).

Regarding claim 25, Kuo further teaches the optical image capturing system according to claim 20, further comprising an aperture stop (4011), an image sensing device and a driving module ([37], “zoom module”), wherein the image sensing device (91) is disposed on the image plane, a distance on the optical axis from the aperture stop to the image plane is denoted by InS, and the driving module couples with the lenses to displace the lenses, and the following condition is satisfied: 0.2≤InS/HOS≤1.1 (~ 13/19).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 3,5-6,11-13,18,21,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo.
  
Regarding claim 3, Kuo teaches all the limitations as stated in claim 1, but does not teach the reflective element is a reflective mirror.
Absent any showing of criticality and/or unpredictability, having the reflective element is a reflective mirror would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of improving light transmission (mirror can achieve higher reflection) and/or reducing the weight (prism appears to be heavier).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuo by having the reflective element is a reflective mirror for the purposes of improving light transmission and/or reducing the weight.
 
Regarding claim 5, Kuo teaches all the limitations as stated in claim 4, but does not explicitly teach the thickness of the prism is PT, and the following conditions are satisfied: 0 mm<PT≤5 mm.
Absent any showing of criticality and/or unpredictability, having 0 mm<PT≤5 mm would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having a compact system and/or desired picture ratio and/or image size.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuo by having 0 mm<PT≤5 mm for the purposes of having a compact system and/or desired picture ratio and/or image size.

Regarding claim 6, Kuo teaches all the limitations as stated in claim 1, and further teaches the optical image capturing system according to claim 1, wherein TV distortion for image formation in the optical image capturing system is denoted by TDT, a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is denoted by HOI, a lateral aberration of the longest operation wavelength of visible light of a positive tangential fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by PLTA, a lateral aberration of the shortest operation wavelength of visible light of the positive tangential fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by PSTA, a lateral aberration of the longest operation wavelength of visible light of a negative tangential fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by NLTA, a lateral aberration of the shortest operation wavelength of visible light of a negative tangential fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by NSTA, a lateral aberration of the longest operation wavelength of visible light of a sagittal fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by SLTA, a lateral aberration of the shortest operation wavelength of visible light of the sagittal fan of the optical image capturing 
|TDT|<250% (Fig. 7, Examiner considers the unit of the horizontal axis as percentage).

	Kuo does not explicitly teach PLTA≤100 μm; PSTA≤100 μm; NLTA≤100 μm; NSTA≤100 μm; SLTA≤100 μm; and SSTA≤100 μm.
Absent any showing of criticality and/or unpredictability, having PLTA≤100 μm; PSTA≤100 μm; NLTA≤100 μm; NSTA≤100 μm; SLTA≤100 μm; and SSTA≤100 μm would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired size by scaling down the system.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuo by having PLTA≤100 μm; PSTA≤100 μm; NLTA≤100 μm; NSTA≤100 μm; SLTA≤100 μm; and SSTA≤100 μm for the purposes of having desired size by scaling down the system.
 
Regarding claim 11, Kuo teaches all the limitations as stated in claim 10, but does not explicitly teach the reflective element is a prism made of glass.
Absent any showing of criticality and/or unpredictability, having the reflective element is a prism made of glass would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of design choice.

 
Regarding claim 12, Kuo teaches all the limitations as stated in claim 10, but does not explicitly teach a thickness of the prism is denoted by PT, and the following condition is satisfied: 0<InTL/PT≤3.
Absent any showing of criticality and/or unpredictability, having 0<InTL/PT≤3 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired image size and/or image ratio.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of by Kuo having 0<InTL/PT≤3 for the purposes of desired image size and/or image ratio.
 
Regarding claim 13, Kuo teaches all the limitations as stated in claim 10, but does not teach a thickness of the prism is denoted by PT, and the following condition is satisfied: 0<PT/HEP≤5.
Absent any showing of criticality and/or unpredictability, having 0<PT/HEP≤5 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of desired image size and/or image ratio.

 
Regarding claim 18, mutatis mutandis, the modified Kuo teaches all the limitations as stated in claim 6 rejection above (HOI appears to be larger than 1.0 mm).

Regarding claims 21&23, mutatis mutandis, the modified Kuo further teaches all the limitations as stated in claim 18&12 rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234